It is settled by a number of decisions of this Court, that upon a motion to set aside a judgment for excusable mistake or neglect, the judge should find the facts. The reason for this requirement has been set out and need not be repeated. Marsh v. Griffin and other cases cited in Clark's Code (3d Ed.), pp. 310, 311. It is usual in cases which come to us in the condition presented by this record to remand the case for the purpose of having the facts found. We have examined the record with care and find no controversy in regard to the material facts. They appear very largely from the statement of Judge Allen used on the hearing. It seems that the case was pending in Jackson Superior Court, and Mr. Bourne, of the firm of Davidson, Bourne  Parker, of Asheville, had charge. Mr. Cowan and Hon. W. E. Moore appeared for defendant. Some correspondence had taken place between Mr. Bourne and Mr. Cowan relative to the trial of the case. At the May Term, 1907, which, by law, could, if the business so required, continue two weeks, Mr. Bourne had an important engagement at Murphy during the first week, and had requested Mr. Cowan to consent to a continuance, which he had declined. The case was set on the calendar for 23 May of the first week, of which Mr. Bourne was notified. Judge Allen makes the following statement: "The facts stated by Mr. Bourne in his letter to me as having explained to me that he had to be at Murphy the first week of Webster court, and requesting that the case be    (212) set for the second week, are true, and I conferred with counsel on the opposite side, and my recollection is that it was understood that it would not be tried until the second week unless Mr. Bourne came from Murphy, but during the first week it soon became evident that court would adjourn during the first week, and I therefore requested Mr. *Page 158 
Cowan, who was urging a trial, to write Mr. Bourne at Murphy that the case would be called for trial during the first week, and he informed me he had done so." After stating the circumstances attending the signing of the judgment, Judge Allen says: "If I had known that Mr. Bourne had not gotten the letter notifying him that court was about to adjourn, I should have continued the case or held the court open till the next week and tried it. He had good cause to believe that the case would not be taken up in his absence and without notice to him." Mr. Cowan wrote the letter, and a second letter, but for some reason Mr. Bourne did not receive them. He was at Murphy, engaged in the trial of another case. It seems that Mr. Styles, an attorney, had been requested by Mr. Bourne to notify him of the conditions existing at Webster. Mr. Styles had a conversation with Judge Allen on Saturday, as he thought, in regard to this case, but, as Judge Allen thought, in regard to another case in which Mr. Styles was concerned. He said to Mr. Styles that the case had been continued, and Mr. Styles immediately so telegraphed Mr. Bourne, who had returned to Asheville, and, with his client's agent, was preparing to try the case the next week at Webster, when he received the telegram from Mr. Styles. In regard to this conversation Judge Allen says: "I am sorry I misunderstood Styles. My recollection is that he had a case in his own name on the docket and that it was continued. I thought that he was speaking about that case and you (Mr. Bourne) were his attorney." He also says that, (213) while the matter was being discussed, some gentleman of the bar, not Mr. Cowan, stated that he thought plaintiff intended to "abandon his action." No blame is attached to any one in this connection. There is no question about the fact that Mr. Cowan wrote and mailed the letter to Mr. Bourne, nor is it denied that he failed to receive it. Mr. Cowan never agreed that the case should go over until the second week. These facts, which are all material to the decision of the case, are not controverted. It would only cause delay and expense to all parties to have the case remanded to find them. They present a "chapter of accidents" and a combination of misunderstandings. No possible blame can be attached to the action of any one concerned. Taking Judge Allen's statement, not controverted by any one, we think with him that, in view of what he understood, Mr. Bourne "had good cause to believe that the case would not be taken up in his absence without notice to him." There was no purpose on his part or that of his client to delay a trial. Every act on his part evinces a purpose and expectation to try the case during the second week of the term, and this,Judge Allen says, he understood would be done. We do not perceive any substantial difference between section 513 of Revisal and the statute as found in The Code of 1883, sec. 274; certainly none affecting this *Page 159 
motion. Upon a careful examination of the entire record, we think that the absence of counsel was caused by excusable mistake, and that his Honor correctly set aside the judgment, imposing reasonable terms. The judgment is
Affirmed.
Cited: Mutual Assn. v. Edwards, 168 N.C. 380.
(214)